Citation Nr: 0700730	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  06-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from November 1943 to April 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to a TDIU.   

In a separate decision issued under docket number 04-35 411, 
the Board denied a claim for an increased rating for 
residuals of gunshot wounds.  That decision notes that 
several secondary service connection claims are pending 
before the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On December 5, 2006, the veteran testified before the 
undersigned Veterans Law Judge that he experiences 
debilitating pain from a number of joints, which he feels is 
related to his service-connected disabilities.  He requested 
service connection for the claimed disorders as secondary to 
the service-connected disabilities.  Since he filed those new 
claims for secondary service connection, new notice and duty 
to assist requirements have arisen. 

As set forth by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), VA must review the file and ensure that all 
notification and development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must send the veteran a 
corrective notice that includes: (1) an explanation as to the 
information or evidence needed to establish a disability 
rating and an effective date and (2) requests or tells the 
veteran to provide any evidence in his possession that 
pertains to his claims for TDIU and for secondary service 
connection.  The claims file must include documentation that 
there has been compliance with the VA's duties to notify and 
assist a claimant as specifically affecting the issue on 
appeal.

The new secondary service connection claims are inextricably 
intertwined with the claim for TDIU, as the outcome of the 
service connection claims could affect the TDIU 
determination.  As stressed in VAOPGCPREC 6-96 and in 
Harris v. Derwinski, 1 Vet. App. 180, 182-83 (1991), the 
Court held that when an issue decided by the Board is 
"inextricably intertwined" with another claim which remains 
pending before VA, the Board decision is not "final" for 
purposes of Court jurisdiction under 38 U.S.C. §§ 7252(a) and 
7266(a) until the related claim has been finally decided.  
However, nothing in Harris or other Court decisions 
concerning inextricably intertwined claims imposes a limit on 
the Board's authority to remand distinct but related 
questions for further development.  The Court has indicated 
that it is reasonable for the Board to remand to the RO any 
questions which were not previously decided by the RO.  See 
Holland v. Brown, 6 Vet. App. 443, 447 (1994) (in 
adjudicating increased-rating claim, it was not inappropriate 
for Board to "refer" TDIU claim to RO for further 
adjudication); Kellar v. Brown, 6 Vet. App. 157, 160 (1994) 
(same).  

Thus, the Board will remand the TDIU issue for RO 
consideration of the related secondary service connection 
issues.  Accordingly, the case is REMANDED for the following 
action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his secondary 
service connection claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  After adjudication of the secondary 
service connection claims, the RO should 
undertake any additional development 
warranted with respect to the TDIU claim.  
If the RO finds that additional VA 
examinations are necessary in order to 
decide the TDIU claim, such examination 
should be scheduled and conducted.  
Thereafter, the RO should readjudicate 
the claim for TDIU.  If a TDIU remains 
denied, an appropriate supplemental 
statement of the case (SSOC) should be 
furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the SSOC 
before the claims folder is returned to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



